DOWDELL, J.
This appeal is prosecuted from a decree of the probate court in a proceeding for the probate of a will. There are numerous assignments of-error on the record, all of which relate to rulings of the court on the admission and rejection of evidence, except the last five, which relate to given and refused charges. It would prolong this opinion to an undue length, and serve no good purpose, to treat numerous assignments in detail, since the questions raised, relatively speaking, are few, and may be disposed of in a general wav by a statement of the rules of evidence and principles of law which we consider applicable.
*602There is but one issue in the cause, and that is whether or not the will propounded for probate was a forgery. The contestant’s right of contest was based upon the alleged execution of a prior valid will by the testator, in which the contestant was named as sole devisee and legatee. Under the issue the burden of establishing the genuineness of the proposed will was on the proponent. In the opening of the case and the introduction of evidence, the initiative was with the proponent, and it was her duty to prove the due execution of the will, and this involved the proving of the genuineness of the signature to the will. All relevant evidence tending to this end legitimately belonged to the proponent’s original case in the conduct of the trial. On the trial there was no dispute as to the genuineness of the prior will. Its execution was proven, and, besides, it was expressly admitted by the proponent during the trial, and for the purposes of the trial, that the prior will was genuine. It was treated by the parties during the trial as having been introduced in evidence, and at the conclusion of the introduction of evidence it was read to the jury. The prior will, therefore, being in the case by the contestant’s pleadings, and admitted, as well as proven, to be genuine, under the decisions of this court it was undoubtedly permissible, on the question oi forgery of the will propounded for probate, to cuiupare the signature of the prior will with the signature of the will propounded. — Moon v. Crowder, 72 Ala. 79; Williams v. State, 61 Ala. 39; Kirksey v. Kirksey, 41 Ala. 626; Little v. Beasley, 2 Ala. 703, 36. Am. Dec. 431; 3 Wigmore on Evidence, § 2000, cls. 3, 4.
On the question .of the comparison of handwriting, where the genuineness of a writing is in issue, the decisions of the courts are by no means in harmony. In some jurisdictions the question has been the subject *603of legislation. The question has been frequently under consideration in this court, and from former adjudications here the following rules may be laid down as being-well settled: (1) When the forgery of a paper is in issue, and another paper admitted or proven to be genuine is properly in the case and before the court, a comparison may be instituted between the signature of the genuine paper and the signature of the disputed one The comparison may be made by the jury trying the case, for the purpose of determining the question of forgery vel non of the disputed paper. An expert Avitness may also make a comparison in such case of the tAvo signatures, and after such comparison express his opinion as to the genuineness of the paper in dispute. (2) A comparison of handAvriting may not be instituted betAveen the writing that is in question and extraneous papers, although such extraneous papers may be shoAvn to be genuine. A writing, although admitted to be genuine, when not otherwise relevant and admissible in evidence, is not admissible for the sole purpose of instituting a. comparison of handAvriting, whether by the jury trying the ease or for the expression of an opinion by one examined as an expert witness. (3) A witness who is not an expert may not express an opinion as to the genuineness of a signature solely from a comparison of handAvriting; but a witness, though not an expert, may express his opinion as to the genuineness of a. signature, where such Avitness knows the handAvriting of the party from having corresponded with him or seen him Avrite. — Little v. Beasley, 2 Ala. 703, 36 Am. Dec. 431; State v. Givens, 5 Ala. 747; Bishop v. State, 30 Ala. 34; Kirksey v. Kirksey, 41 Ala. 626; Williams v. State, 61 Ala. 33; Moon v. Crowder, 72 Ala. 79. See, also, in this connection, 17 Cyc. pp. 73, 163.
*604As to the competency of a witness to give his opinion as an expert it was said by this court in Moon v. Crowder, supra.: “To legalize such testimony, the witness must be first shown to be an expert; that is, accustomed to and skilled in the matter of handwriting, genuine and spurious.” With this standard or rule, the question of competency of the witness seems to be one addressed to the sound judgment and discretion of the court,-and its ruling is not reviewable on appeal, unless there is shown an abuse of this discretion. — L. & N. R. R. Co. v. Sandlin, 125 Ala. 585, 28 South. 40; White v. State, 133 Ala. 122, 32 South. 139. Because of the inconclusive nature of opinion evidence, much latitude should be allowed upon the cross-examination of a witness testifying his opinion, whether as an expert or non-expert, in order to afford the jury full opportunity of determining what weight should be given to the opinion of the witness.
The witness Blakey on his direct examination was permitted to state his opinion as to the genuineness of the signature to the proposed will. This witness testified, not as an expert, but from a knowledge of the handwriting from having seen the testator write. He testified on cross-examination he had seen the testator sign his name to the prior will, and had seen him sign checks on a bank, one check given to witness. The witness stated as Ids opinion that the signature to the will proposed for probate was different from the signature to the prior will that was admitted to be genuine, and i'hat it was not the signature of the testator. The witness stated that there was a difference between the signature to the two wills in the making of the “R”; that in the will offered for probate the “tail” of the “R” came down like a “y,” while in the prior genuine will such was not the case. On the cross-examination *605of this witness the trial court would not allow counsel for proponent to ask this witness, and to show by him, after having identified the bank check given to witness bj the testator, that the “tail” of the “R” in the signature of the check came down like a “y,” just as it did in the signature of the will in question. ' In this ruling we think the trial court committed error. To allow the cross-examination ivas not a violation of the rule against the introduction in evidence of extraneous papers, for the purpose of instituting a comparison as a predicate for an opinion as to the genuineness of a disputed signature. The witness had already expressed his opinion, basing it, at least in part, on a particular fact, and the object of the cross-examination was to show the. weakness of the foundation for the witness’ opinion, or that he was mistaken. It was a competent circumstance to go to the jury, to be considered by them in determining what weight to attach to the opinion of the witness as evidence. — Birmingham National Bank v. Bradley, 108 Ala. 205, 19 South. 791.
The. question of fraud being involved in the execution of the will, it was competent to show that all of the property that the deceased owned, and devised and bequeathed by him, was received by him from his wife, who was the mother of the proponent of the disputed will, and also the friendly relations that existed between the deceased and the proponent, who was his stepdaughter. These were circumstances proper for consideration by the jury in determining the question of the genuineness of the disputed will. — Glover v. Hayden, 4 Cush. (Mass.) 580; Patterson v. Patterson, 6 Serg. & R. (Pa.) 55.
A trial court will not be reversed on its ruling in sustaining an objection to evidence offered in rebuttal, which might have been introduced originally by the *606plaintiff in making his case, and which, strictly speaking, is not rebuttal evidence. The letters offered by proponent in rebuttal might have been introduced in proponent’s original case under the issue. The trial court, however, admitted them in evidence, to be considered by the jury alone for the purpose of showing the friendly relation that existed between the proponent and the deceased in his lifetime. It being a matter of discretion with the court in the admission of this evidence at the time when offered, we fail to see that the appellant has any right to complain of the limitations put by the court on its introduction.
On the rules above stated, we fail to see that the. trial court has committed any reversible error in its rulings on the evidence, except in the one instance pointed out above. Under the evidence in this case, the written charges requested by the proponent were properly refused, and there was no error in the giving of the written charge requested by the contestant.
For the error pointed out, the decree appealed from will be reversed, and the cause remanded.
Reversed and remanded.
Weakley, O. J., and Haralson and Denson, JJ., concur.
DOWDELL, J.